                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Matthew D. Guletz, Esq. (admitted pro hac vice)
                                                                                  6   Missouri Bar No. 57410
                                                                                      THOMPSON COBURN, LLP
                                                                                  7   One U.S. Bank Plaza, Suite 2700
                                                                                      Saint Louis, MO 63101
                                                                                  8   Telephone: 314.552.6311
                                                                                      mguletz@thompsoncoburn.com
                                                                                  9
                                                                                      Attorneys for Charter Communications, Inc.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                             UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                      DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13
                                                                                      ALAN WARENSKI, individually and on                Case No.: 2:19-cv-00101-RFB-NJK
                                                                                 14   behalf of all and others similarly situated,
                                                                                                                                        STIPULATION AND ORDER EXTENDING
                                                                                 15                       Plaintiff,                    DEADLINE TO FILE REPLY
                                                                                                                                        MEMORANDUM IN SUPPORT OF
                                                                                 16   v.                                                MOTION TO DISMISS OR TO TRANSFER
                                                                                                                                        VENUE
                                                                                 17   CHARTER COMMUNICATIONS d/b/a
                                                                                      SPECTRUM,                                         (First Request)
                                                                                 18
                                                                                                          Defendant.
                                                                                 19

                                                                                 20
                                                                                 21                                             STIPULATION

                                                                                 22            Plaintiff Alan Warenski and Defendant Charter Communications, Inc., incorrectly sued as

                                                                                 23   “Charter Communications d/b/a Spectrum” (“Charter”), hereby stipulate and agree as follows:

                                                                                 24            1.      On March 1, 2019, Charter filed a Motion to Dismiss or to Transfer Venue (ECF

                                                                                 25   Nos. 8 and 9).

                                                                                 26            2.      Plaintiff filed a First Amended Complaint (ECF No. 12) and a Response to Motion

                                                                                 27   to Transfer Venue (ECF No. 13) on March 25, 2019.

                                                                                 28            3.      As such, the current deadline for Charter to file its reply memorandum is April 1,
                                                                                      19045579.1                                        1
                                                                                  1   2019.

                                                                                  2            4.    Charter shall have up to and including April 8, 2019, to file its reply memorandum

                                                                                  3   in support of its Motion to Dismiss or to Transfer Venue (ECF Nos. 8 and 9). This extension will

                                                                                  4   allow Charter to file its reply memorandum on April 8, 2019, the same day that it responds to the

                                                                                  5   First Amended Complaint.

                                                                                  6            5.    By entering into this Stipulation, Charter does not waive any rights or defenses,

                                                                                  7   including defenses related to jurisdiction and arbitrability of claims (to the extent applicable).

                                                                                  8            6.    This is the first request for extension of time by Charter related to the First

                                                                                  9   Amended Complaint and regarding the briefing on the motion to transfer, and is made to consider
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   the import of the First Amended Complaint on the pending motions and due to pending

                                                                                 11   commitments during the week of April 1, 2019. Accordingly, this stipulation is made in good
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   faith and not for purposes of delay.
                                                      702.382.2101




                                                                                 13   DATED this 26th day of March, 2019.                   DATED this 26th day of March, 2019.
                                                                                 14

                                                                                 15   /s/ Miles N. Clark                                    /s/ Patrick J. Reilly________________
                                                                                      Matthew I. Knepper, Esq.                              Patrick J. Reilly
                                                                                 16                                                         BROWNSTEIN FARBER HYATT
                                                                                      Miles N. Clark, Esq.
                                                                                                                                            FARBER SCHECK, LLP
                                                                                 17   KNEPPER & CLARK, LLC                                  100 N. City Parkway, Suite 1600
                                                                                      10040 W. Cheyenne Avenue                              Las Vegas, NV 89106-4614
                                                                                 18   Suite 170-179
                                                                                      Las Vegas, NV 89129                                   Matthew D. Guletz, Esq.
                                                                                 19                                                         THOMPSON COBURN, LLP
                                                                                      Attorneys for Alan Warenski                           One U.S. Bank Plaza, Suite 2700
                                                                                 20                                                         Saint Louis, MO 63101
                                                                                 21                                                         Attorneys for Charter Communications, Inc.
                                                                                 22

                                                                                 23
                                                                                                                             ORDER
                                                                                 24
                                                                                               IT IS SO ORDERED.
                                                                                 25                                                    ________________________________
                                                                                                                                       RICHARD F. BOULWARE, II
                                                                                 26                                                  ____________________________________
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                 27                                                    DATED this 28th day of March, 2019.
                                                                                                                                     Dated:______________________________
                                                                                 28
                                                                                      19045579.1                                        2
                                                                                  1                                    CERTIFICATE OF SERVICE

                                                                                  2            Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing STIPULATION AND ORDER EXTENDING DEADLINE TO

                                                                                  5   FILE REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS OR TO

                                                                                  6   TRANSFER VENUE was served via electronic service on the 27th day of March, 2019, to the

                                                                                  7   addresses shown below:

                                                                                  8   David H. Krieger, Esq.                               Matthew I. Knepper, Esq.
                                                                                  9   George Haines, Esq.                                  Miles N. Clark, Esq.
                                                                                      Shawn Miller, Esq.                                   Knepper & Clark, LLC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Haines & Krieger, LLC                                10040 W. Cheyenne Avenue
                                                                                      8985 S. Easter Avenue                                Suite 170-179
                                                                                 11   Suite 350                                            Las Vegas, NV 89129
                                            100 North City Parkway, Suite 1600




                                                                                      Henderson, NV 89123                                  Tel: (702) 825-6060
                                                Las Vegas, NV 89106-4614




                                                                                 12   Tel: (702) 880-5554                                  Email: matthew.knepper@knepperclark.com
                                                      702.382.2101




                                                                                 13   Email: dkrieger@hainesandkrieger.com                 Email: miles.clark@knepperclark.com
                                                                                      Email: ghaines@hainesandkrieger.com
                                                                                 14   Email: smiller@hainesandkrieger.com

                                                                                 15

                                                                                 16

                                                                                 17                                        /s/Susan Roman______
                                                                                                                           An employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      19045579.1                                      3
